PETERS, J.
—The application for a rehearing in this case is based upon the ground that the sale by order of the court of probate is void. This is assumed to be so, because it is alleged that the petition for the order of sale “ does not show that the lands are in the State of Alabama. It only states the numbers of the land by section, township and range.”
The petition for the order of sale is not set out in the transcript of the record of the proceedings in the court of probate, but the order showing that the application was made, and fixing a day for the hearing of the petition, is set out in the record; and this fails to show where the land lies» except by the number of the section, township and range’ But the order for the sale itself does show that the land ordered to be sold laid in the county of Barbour, in this State. This latter order also shows that all the necessary jurisdictional facts were proven on the hearing, and considered by the court on the rendition of its final judgment. The sale was made in 1842, the purchase-money was paid, the sale confirmed, and a deed made to the purchaser. The action in this case was not brought until 1867, This was above twenty-five years afte>‘ the sale. The defect complained of was amendable, and to permit it to avoid the sale after so long a delay would be indeed “converting a court of justice into a snare.” — King v. Kent’s Heirs, 19 *552Ala. 542, 553; Satcher v. Satcher, 41 Ala. 26, 39. To avoid this, and to support an order of the court of probate for the sale of lands for distribution, after a lapse of twenty years, if the order is otherwise regular, it will be presumed, when the order is collaterally attacked, that there was a sufficient petition to support it.
The rehearing is therefore denied, with costs.